DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 13 are objected to because of the following informalities:  Claims 10 and 13 should recite “effective amount of the oncolytic virus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 18, 21, 35, 36 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al. (The Journal of Urology, December 2012, 188:2391-2397).
Independent claim 1 is directed to a method of treating bladder carcinoma in situ in an individual, comprising intravesically administering to the individual an effective amount of an oncolytic virus, wherein the oncolytic virus comprises a viral vector comprising a tumor cell-specific promoter operably linked to a viral gene essential for replication of the oncolytic virus, and a heterologous gene encoding an immune-related molecule.
Burke et al. discloses a method of treating bladder cancer in patients by intravesically administering the adenoviral oncolytic virus CG0070, which comprises the tumor-cell specific promoter E2F operably linked to the viral gene E1A, and further comprising a heterologous gene GM-CSF (see, for example, the abstract and Figure 1).
For claims 2 and 3, the study conducted by Burke et al. administered CG0070 to patients that had carcinoma in situ (CIS) only (see Table 1 on page 2393).  Accordingly, these patients did not have a concurrent papillary carcinoma of Ta or T1 stage.
For claims 4 and 5, nine patients were enrolled in the multi-dose cohort which received weekly doses of the virus for six weeks (see, the abstract, page 2393, left column and Table 1).
For claim 6, Burke et al. teaches that the virus was administered weekly or every 28 days.  Accordingly, each subsequent administration after the initial administration is repeating the method of administering the oncolytic virus.

For claim 21, the patients had not had a cystectomy before treatment.
For claim 35, the virus used by Burke et al. was CG0070.
For claim 36, the amount of virus administered ranged from 1 X 1012 to 3 X 1013 (see page 2393, left column).  
For claim 41, the oncolytic virus CG0070 was administered as s single therapeutic agent.

Claims 1, 2, 17, 18, 35 and 41 is rejected under 35 U.S.C. 103 as being anticipated by Packiam et al. (The Journal of Urology, May 6, 2016, 195(4S):e142).
Claim 1 is directed to a method of treating bladder carcinoma in situ in an individual, comprising intravesically administering to the individual an effective amount of an oncolytic virus, wherein the oncolytic virus comprises a viral vector comprising a tumor cell-specific promoter operably linked to a viral gene essential for replication of the oncolytic virus, and a heterologous gene encoding an immune-related molecule.
Claim 17 is directed to a method of treating Ta or T1 bladder cancer in an individual who has not received a transurothelial resection of bladder tumor (TURBT), comprising intravesically administering to the individual an effective 
Packiam et al. teaches intravesically administering oncolytic adenovirus CG0070 to patients with unresectable bladder carcinoma in situ or residual high grade disease (Ta/T1 with CIS, or CIS alone) [claims 1, 2 and 17] and who were not responsive to BCG treatment [claim 18].
For claims 35 and 41, the oncolytic virus CG0070 was administered as a single therapeutic agent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (The Journal of Urology, December 2012, 188:2391-2397).
The claims are directed to a method of treating bladder cancer in an individual or preserving bladder in an individual, comprising intravesically administering to the individual an effective amount of an oncolytic virus once per week for three weeks during a maintenance phase, wherein the oncolytic virus comprises a viral vector comprising a tumor cell-specific promoter operably linked to a viral gene essential for replication of the oncolytic virus, and a heterologous gene encoding an immune-related molecule. The virus is also 
The teachings of Burke et al. are outlined above and incorporated herein.  While Burke et al. teaches various administration schedules such as weekly doses for six weeks and does every 28 days three times, Burke et al. does not teach administering the virus weekly for three weeks or weekly for three weeks every six months.
	According to section 2144.05 of the MPEP, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)  Here, the dosing schedule of Burke et al. demonstrated anti-bladder cancer activity.  Therefore, determining other optimum or workable dosing schedules (e.g., weekly for three weeks or weekly for three weeks every six months) is routine experimentation.
For claim 16, some patients in the study of Burke et al. had Ta or T1 stage bladder cancer.  Accordingly, determining other optimum or workable dosing 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (The Journal of Urology, December 2012, 188:2391-2397) and further in view of Packiam et al. (The Journal of Urology, May 6, 2016, 195(4S):e142).
Claim 17 is directed to a method of treating Ta or T1 bladder cancer in an individual who has not received a transurothelial resection of bladder tumor (TURBT), comprising intravesically administering to the individual an effective amount of an oncolytic virus, wherein the oncolytic virus comprises a viral vector comprising a tumor cell-specific promoter operably linked to a viral gene essential for replication of the oncolytic virus, and a heterologous gene encoding an immune-related molecule.
As noted above, some patients in the study of Burke et al. had Ta or T1 stage bladder cancer.  Burke et al. did not teach that the patients had not undergone transurothelial resection of bladder tumor (TURBT).  However, Packiam et al. teaches administering oncolytic adenovirus CG0070 to patients with unresectable carcinoma in situ.  Accordingly, it would be obvious for one of 
Further, it would also be obvious for one of ordinary skill in the art to try treating unresectable bladder cancer with oncolytic adenovirus CG0070 given the fact that Burke et al. observed anti-bladder cancer activity when the oncolytic virus was administered intravesically to patients with Ta or T1 bladder cancer and given the fact that there are limited options for unresectable tumors in the bladder.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (The Journal of Urology, December 2012, 188:2391-2397) as applied to claims 1-6, 18, 21, 35, 36 and 41 above, and further in view of Ramesh et al. (Clin Cancer Res, 2006, 12(1):305-313).
The claims are directed to the method of claim 1, further comprising intravesically administering to the individual a transduction enhancing agent prior to the administration of the oncolytic virus.

Thus, in order to improve the delivery of the oncolytic virus to the bladder, it would be obvious for one of ordinary skill in the art to pretreat the bladder with a transduction enhancing agent as taught by Ramesh et al.  There would be a reasonable expectation of success given the teachings and findings of Ramesh et al.
Accordingly, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1, 2 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 26 and 47 of copending Application No. 16/083709 (reference application). 
The instant claims are directed to a method of treating bladder carcinoma in situ in an individual, comprising intravesically administering to the individual an effective amount of an oncolytic virus, wherein the oncolytic virus comprises a viral vector comprising a tumor cell-specific promoter operably linked to a viral gene essential for replication of the oncolytic virus, and a heterologous gene encoding an immune-related molecule.
The copending claims are directed to a method of treating a solid or lymphatic tumor in an individual, comprising: 
a) intravesically administering an effective amount of an oncolytic virus; and 

Instant claim 38 is taught by copending claim 26.
Although the claims at issue are not identical, they are not patentably distinct from each.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 27 and 35 of copending Application No. 17/339885 (reference application). 
The instant claims are directed to a method of treating bladder carcinoma in situ in an individual, comprising intravesically administering to the individual an effective amount of an oncolytic virus, wherein the oncolytic virus comprises a viral vector comprising a tumor cell-specific promoter operably linked to a viral gene essential for replication of the oncolytic virus, and a heterologous gene encoding an immune-related molecule.

a) locally administering to the site of the tumor an effective amount of an infectious agent; and 
b) locally administering to the site of the tumor an effective amount of an immunomodulator, where the infectious agent is CG0070 (claim 27) and the solid or lymphatic tumor is bladder cancer (claim 35).
The copending specification defines local administration as including intravesical administration (see paragraph [0188]).
Although the claims at issue are not identical, they are not patentably distinct from each.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 11 and 12 are directed to a regimen of administering the oncolytic virus during an induction phase and during a maintenance phases with specific times between each phase (e.g., 3 or 6 months).  Such a regimen comprising an induction phase and a maintenance phase is not disclosed in the prior art. Accordingly, claims 11-12 are objected to as being dependent upon a rejected 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NICOLE KINSEY WHITE/          Primary Examiner, Art Unit 1648